Citation Nr: 0308480	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  99-06 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date prior to April [redacted] 1996, for 
the award of accrued disability benefits for PTSD with major 
depression and dementia.  

(The issues of entitlement to service connection for the 
cause of the veteran's death and additional accrued benefits 
based upon special monthly compensation for the need of aid 
and attendance of another person for accrued purposes are 
being developed and will be the subject of a later decision.  
In addition, the Board has imposed a temporary stay on the 
adjudication of claims for dependency and indemnity 
compensation).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel 


INTRODUCTION

The veteran had active duty from August 1943 to November 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the October 2001 supplemental statement 
of the case indicates Cleveland as the RO.  However, the RO 
in Newark, New Jersey maintains jurisdiction over this case.  

The appellant has made a claim for benefits under 38 U.S.C.A. 
§ 1318.  The Board has imposed a temporary stay on the 
adjudication of these claims in accordance with the 
directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
Nos. 00-7095-7096, -7098 (Fed. Cir. Aug. 16, 2001).  In that 
decision, the Federal Circuit directed the Department to 
conduct expedited rulemaking, which will either explain why 
certain regulations, 38 C.F.R. §§ 3.22 and 20.1106, are 
inconsistent on the issue of "hypothetical entitlement" or 
revise the regulations so that they are consistent.  The 
temporary stay on the adjudication of certain 38 U.S.C.A. § 
1318 claims, including the claim in this case, will remain in 
effect pending the completion of the directed rulemaking.  
See Memorandum No. 01-01-17, Office of the Chairman, Board of 
Veterans' Appeals, August 23, 2001.

The Board is undertaking additional development on the issues 
of entitlement to service connection for the cause of the 
veteran's death and additional accrued benefits based upon 
special monthly compensation for the need of aid and 
attendance of another person for accrued purposes pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.  


FINDINGS OF FACT

1.  The veteran died on April [redacted] 1998.  

2.  By rating decision dated in July 1998, a 100 percent 
evaluation was granted for PTSD, with major depression and 
dementia.  

3.  The appellant is in receipt of accrued benefits to which 
the veteran was entitled for PTSD with major depression and 
dementia, from April [redacted] 1996.  

4.  The RO noted that an effective date of May 16, 1991 would 
have been established if the veteran had lived.  

CONCLUSION OF LAW

An earlier effective date for accrued benefits cannot be 
established.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the appellant was notified in 
the July 1998 rating decision of the reasons and bases for 
the decision.  She was further notified of this information 
in the March 1999 statement of the case and the October 2001 
supplemental statement of the case.  The Board concludes that 
the discussions in the July 1998 rating decision and in the 
statement and supplemental statement of the case, which were 
all sent to the appellant, informed her of the information 
and evidence needed to substantiate the claim.  In addition, 
by letter dated in February 2001, she was advised of the 
evidence she needed to submit to substantiate her claim, VA's 
duty to notify her about her claim, VA's duty to assist in 
obtaining evidence for her claim, what the evidence must show 
to substantiate her claim, what information or evidence was 
needed from her, what she could do to help with her claim, 
and what VA had done to help with her claim.  These actions 
satisfied VA's notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159 (2002)).  The 
appellant has not identified any available unobtained 
evidence that might aid her claim for an earlier effective 
date.  The Board notes that the appellant was afforded an 
opportunity to present evidence and argument in support of 
her claim.  The actions of the Board member at the hearing 
complied with 38 C.F.R. § 3.103.  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the appellant.  The Board also notes that this issue 
is driven by law rather than the facts and that VCAA has 
minimal, if any, applicability, in the appellant's case.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Criteria and Analysis

Upon the death of a beneficiary who is entitled to receive 
periodic monthly benefits, certain survivors, including the 
veteran's spouse, may be entitled to accrued benefits to 
which the veteran was entitled at death.  The accrued 
benefits that may be payable may be those owed to the 
beneficiary under existing ratings or decisions, or may be 
benefits that are due based on evidence in the file at the 
date of death.  The appropriate survivor may receive accrued 
benefits that are due and unpaid for a period not to exceed 
two years prior to the last date on which the beneficiary was 
entitled to receive benefits.  38 U.S.C.A. § 5121(a) (West. 
2002); 38 C.F.R. § 3.1000(a) (2002).

In this case, the appellant is the veteran's surviving 
spouse.  The certificate of death shows that the veteran died 
on April [redacted] 1998.  By rating decision dated in July 1998, 
the RO increased the evaluation for service-connected PTSD, 
with major depression and dementia, to 100 percent.  The RO 
noted that an effective date of May 16, 1991 would have been 
granted had the veteran lived.  However, pursuant to 
38 C.F.R. § 3.1000(a), the period for benefits that are due 
and unpaid cannot exceed two years prior to the last date on 
which the beneficiary was entitled to receive benefits.  
Thus, an effective date prior to April [redacted] 1996 is not 
warranted.  Consequently, the Board finds that an earlier 
effective date for accrued benefits may not be awarded.  
Stated differently, in a case such as this where the rating 
decision is prepared after death, accrued benefits may not be 
awarded for a period exceeding two years.  See Bonny v. 
Principi, 16 VA 504 (2002).  The appellant has been awarded 
two years of benefits and the law controls the outcome.  
38 U.S.C.A. § 5121 (West 2002).  





ORDER

An effective date, prior to April [redacted] 1996 for accrued 
benefits for PTSD, with major depression and dementia, is 
denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

